EXHIBIT 10.68
National Consumer Cooperative Bank
 
Seventh Amendment and Limited Waiver
Dated as of February 23, 2010
to
NOTE PURCHASE AND UNCOMMITTED MASTER SHELF AGREEMENT
Dated as of December 28, 2001
 

 

 



--------------------------------------------------------------------------------



 



Seventh Amendment and Limited Waiver
This Seventh Amendment and Limited Waiver dated as of February 23, 2010 (this
“Agreement” or this “Seventh Amendment”) to the Note Purchase and Uncommitted
Master Shelf Agreement dated as of December 28, 2001, is between National
Consumer Cooperative Bank (d/b/a/ NCB), a banking corporation chartered pursuant
to the National Consumer Cooperative Bank Act, as amended, 12 U.S.C. §§3001-3051
(the “Company”), and each of the institutions which is a signatory to this
Seventh Amendment (collectively, the “Noteholders”).
R e c i t a l s:
A. The Company and each of the Noteholders have heretofore entered into the Note
Purchase and Uncommitted Master Shelf Agreement, dated as of December 28, 2001,
as amended by a First Amendment, dated as of December 9, 2003, a Second
Amendment, dated as of December 28, 2004, a Third Amendment, dated as of
December 28, 2006, a Fourth Amendment dated as of December 31, 2007, a Fifth
Amendment dated as of February 25, 2008, and a Sixth Amendment and Limited
Waiver dated as of March 31, 2009 (as so amended and as in effect on the date
hereof immediately prior to giving effect to this Agreement, the “Note
Agreement”).
B. The Company has heretofore issued (i) $55,000,000 of its 5.62% Senior Notes
due December 28, 2009 (as amended and as in effect on the date hereof
immediately prior to giving effect to this Agreement, the “Existing 2009
Notes”), and (ii) $50,000,000 of its 5.60% Senior Notes due December 28, 2010
(as amended and as in effect on the date hereof immediately prior to giving
effect to this Agreement, the “Existing 2010 Notes”; and together with the 2009
Notes, collectively, the “Existing Notes”).
C. The Company entered into that certain Credit Agreement dated as of May 1,
2006 (as amended and as in effect on the date hereof, the “Credit Agreement”),
by and among the Company, SunTrust Bank, as administrative agent (“Bank Lender
Agent”), and the other lenders party thereto.
D. The Company has informed the Noteholders that certain Defaults and Events of
Default exist and continue, which are the subject of an Amended and Restated
Noteholder Forbearance Agreement dated as of November 16, 2009, as extended
pursuant to a First Amendment to Amended and Restated Noteholder Forbearance
Agreement dated as of February 17, 2010 (such agreement herein referred to as
the “Forbearance Agreement” and such Defaults and Events of Default as defined
therein, as the “Specified Defaults”).
E. The Company has requested that the Noteholders waive each of the Specified
Defaults and that the Noteholders amend certain provisions of the Note Agreement
and the Existing Notes (defined below) on the terms and conditions contained
herein.
F. The Company and the Noteholders now desire to amend the Note Agreement and
the Existing Notes in the respects, but only in the respects, hereinafter set
forth.

 

 



--------------------------------------------------------------------------------



 



G. Capitalized terms used herein shall have the respective meanings ascribed
thereto in the Note Agreement (as amended hereby) unless herein defined or the
context shall otherwise require.
H. All requirements of law have been fully complied with and all other acts and
things necessary to make this Agreement a valid, legal and binding instrument
according to its terms for the purposes herein expressed have been done or
performed.
Now, therefore, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this Agreement set forth in Section 4 hereof,
and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:
Section 1. Amendments to Existing Notes.
Section 1.01. Subject to the satisfaction of the conditions set forth in
Section 4 and in reliance on the representations and warranties set forth in
Section 7, each of the Existing Notes is hereby, without any further action
required on the part of any other Person, deemed to be automatically amended to
conform to and have the terms provided in (x) with respect to the Existing 2009
Notes, Exhibit A-1 attached hereto and (y) with respect to the Existing 2010
Notes, Exhibit A-2 attached hereto (except, in each case, that the principal
amount, original issue date, registration number and the payee of each such
Existing Note shall remain unchanged). From and after the Seventh Amendment
Effective Date, each of such Existing Notes as so amended pursuant hereto shall
constitute a “Note” for all purposes. Any Note issued on or after the Seventh
Amendment Effective Date shall be in the applicable form of Exhibit A-1 or
Exhibit A-2. For the avoidance of doubt, as set forth in and pursuant to the
Forbearance Agreement, the Yield Maintenance Amount in respect of each of the
Existing Notes was deemed by the Company and the holders of the Notes to be
accrued and capitalized as of August 14, 2009, such that (a) the aggregate Yield
Maintenance Amount of $6,841,615 was apportioned to the Existing Notes,
(b) Yield Maintenance Amount of $1,703,721 was capitalized at such time and
added to the principal amount of the Existing 2009 Notes and (c) Yield
Maintenance Amount of $5,137,894 was capitalized at such time and added to the
principal amount of the Existing 2010 Notes. The Company hereby acknowledges,
confirms and agrees that as of February 22, 2010, the aggregate principal
balance of the Existing 2009 Notes was $31,521,940.50, and the aggregate
principal balance of the Existing 2010 Notes was $30,651,487.84.
Section 1.02. Within 10 days after the Seventh Amendment Effective Date, the
Company will deliver to Noteholders’ special counsel, Bingham McCutchen LLP, at
One State Street, Hartford, CT 06103, one or more Notes in the applicable form,
in the denominations and of the series, as may be requested by any such holder,
dated as of the original issue date thereof, and payable to such holder of Notes
or as otherwise requested by such holder, against delivery by such holder of
Notes of the Existing Notes held by it. Bingham McCutchen LLP will forward each
of the Notes to the holders of Notes, and will forward the Existing Notes to the
Company for cancellation. All amounts owing under, and evidenced by, any
Existing Note as of the Seventh Amendment Effective Date shall continue to be
outstanding under, and shall after any exchange referred to above be evidenced
by, the Note or Notes issued in exchange therefor, and shall be repayable in
accordance with this Agreement and such Note or Notes.

 

3



--------------------------------------------------------------------------------



 



Section 2. Amendments to Note Agreement.
Section 2.01. Paragraph 4 of the Note Agreement shall be and is hereby amended
in its entirety to read as follows:
“4. PREPAYMENTS.
4A. Required Repayments.
(i) Required Amortization. Without duplication of any other payment required
under this Agreement, the Company shall repay the Notes and the Bank
Obligations, in each case in accordance with paragraph 4H, to the extent that
the aggregate principal amount of the Notes and the Bank Obligations would
otherwise exceed the amounts set forth in the table below as of the date set
forth opposite thereto:

                              Aggregate                   Amount of    
Aggregate     Total Bank   Date of   Bank     Amount of     Obligations and  
Determination   Obligations     Notes     Notes    
February 28, 2010
  $ 59,847,956.34     $ 38,152,043.66     $ 98,000,000    
April 30, 2010
  $ 41,527,153.38     $ 26,472,846.62     $ 68,000,000    
June 30, 2010
  $ 36,641,605.92     $ 23,358,394.08     $ 60,000,000    
September 30, 2010
  $ 18,320,802.96     $ 11,679,197.04     $ 30,000,000    
December 15, 2010
  $ 0     $ 0     $ 0  

Each payment required under this paragraph 4A shall be paid on or before such
date of determination to the Noteholders in respect of the Notes and to the Bank
Lender Agent in respect of the Bank Obligations pursuant to paragraph 4H, and
payments with respect to the Notes shall be made without regard to Series and
shall be applied in the manner set forth in paragraph 4E.
Notwithstanding anything to the contrary in the Notes or herein, upon a failure
by the Company to make any required payment due September 30, 2010, then the
Company shall pay interest in respect of the Notes at the default rate provided
for in the Notes for the period commencing upon such breach and continuing until
such breach has been cured (or all Notes shall have been repaid in full),
notwithstanding that such breach is subject to a 30-day grace period as provided
in paragraph 7A(i).

 

4



--------------------------------------------------------------------------------



 



(ii) Maturity. Subject to earlier prepayment pursuant to this Agreement, the
entire unpaid principal balance of all of the Notes of all Series shall be due
and payable on December 15, 2010.
4B. Optional Prepayment. The Notes shall be subject to prepayment, in whole at
any time or from time to time in part (in amounts of at least $100,000), without
regard to Series, at 100% of the principal amount so prepaid plus interest
thereon to the prepayment date. Any partial prepayment of Notes pursuant to this
paragraph 4B shall be made without regard to Series and shall be applied in the
manner set forth in paragraph 4E.
4C. Notice of Optional Prepayment. The Company shall give the holder of each
Note to be prepaid pursuant to paragraph 4B irrevocable written notice of any
optional prepayment (which, for the avoidance of doubt, shall not include any
payment of Excess Cash required to be made hereunder) not less than 3 Business
Days prior to the prepayment date, specifying such prepayment date, specifying
the aggregate principal amount of all Notes to be prepaid on such date and
stating that such prepayment is to be made pursuant to paragraph 4B. Notice of
prepayment having been given as aforesaid, the principal amount of the Notes
specified in such notice, together with interest thereon to the prepayment date,
shall become due and payable on such prepayment date. The Company shall
endeavor, on or before the day on which it gives written notice of any
prepayment pursuant to paragraph 4B, give telephonic notice of the principal
amount of the Notes to be prepaid and the prepayment date to each Significant
Holder which shall have designated a recipient for such notices in the Purchaser
Schedule attached hereto or by notice in writing to the Company.
4D. Prepayments in Connection with Specified Event Proceeds. The Company shall,
within five (5) Business Days of the Company’s receipt of any Specified Event
Proceeds (and in any event on the date of the repayment or prepayment of any
Debt under and as defined in the Bank Loan Agreement with any Specified Event
Proceeds), prepay the Notes in a principal amount equal to the Pro Rata
Percentage of such Specified Event Proceeds, together with interest accrued on
such principal amount to the date of such prepayment; provided, however, no such
payment shall be required under this Section 4D unless the amount of Specified
Event Proceeds is in excess of $500,000. Any partial prepayment of Notes
pursuant to this paragraph 4D shall be applied without regard to Series and
shall be applied in the manner set forth in paragraph 4E. For the avoidance of
doubt, prepayments governed by this paragraph 4D shall be paid by the Company to
the Noteholders in respect of the Notes and to the Bank Lender Agent in respect
of the Bank Obligations.

 

5



--------------------------------------------------------------------------------



 



4E. Application of Prepayments. In the case of each prepayment of less than the
entire unpaid principal amount of all outstanding Notes pursuant to this
Agreement, the amount to be prepaid shall be applied pro rata to all outstanding
Notes irrespective of and without regard to Series according to the respective
unpaid principal amounts thereof.
4F. Retirement of Notes. The Company shall not, and shall not permit any of its
Subsidiaries or Affiliates to, prepay or otherwise retire in whole or in part
prior to their stated final maturity (other than by prepayment pursuant to
paragraph 4A, 4B, 4D or 4G or upon acceleration of such final maturity pursuant
to paragraph 7A), or purchase or otherwise acquire, directly or indirectly,
Notes held by any holder unless the Company or such Subsidiary or Affiliate
shall have offered to prepay or otherwise retire or purchase or otherwise
acquire, as the case may be, the same proportion of the aggregate principal
amount of Notes held by each other holder of Notes at the time outstanding upon
the same terms and conditions. Any Notes so prepaid or otherwise retired or
purchased or otherwise acquired by the Company or any of its Subsidiaries or
Affiliates shall not be deemed to be outstanding for any purpose under this
Agreement, except as expressly provided in this paragraph 4.
4G. Excess Cash Prepayments. Without duplication of any other mandatory payment
required under this Agreement, on each Excess Cash Payment Date listed in the
table below, the Company shall pay one hundred percent (100%) of its Excess Cash
measured as of the Excess Cash Determination Date listed opposite thereto (which
shall be based on the balances of cash and Cash Equivalents as of the close of
business on the Friday immediately preceding such Excess Cash Determination
Date) to the Noteholders in respect of the Notes and to the Bank Lender Agent in
respect of the Bank Obligations pursuant to paragraph 4H. Such payments received
with respect to the Notes shall be applied in the manner set forth in paragraph
4E.

      Excess Cash Determination Date   Excess Cash Payment Date
 
    February 24, 2010   March 3, 2010 March 31, 2010   April 7, 2010 April 28,
2010   May 5, 2010 May 26, 2010   June 2, 2010 June 30, 2010   July 7, 2010
July 28, 2010   August 4, 2010 August 25, 2010   September 1, 2010 September 29,
2010   October 6, 2010 October 27, 2010   November 3, 2010 November 24, 2010  
December 1, 2010

 

6



--------------------------------------------------------------------------------



 



4H. Sharing Provisions under the Intercreditor and Collateral Agency Agreement.
As of the Seventh Amendment Effective Date, a Trigger Event (as defined in the
Intercreditor and Collateral Agency Agreement) has occurred and notice has been
provided under Section 3(b) of the Intercreditor and Collateral Agency Agreement
to implement the sharing provisions contained in Section 3 of the Intercreditor
and Collateral Agency Agreement. Notwithstanding anything to the contrary
contained in the Intercreditor and Collateral Agency Agreement or this
Agreement, the holders of all of the Notes hereby agree that (a) except for the
principal payment on the Notes in the amount of $3,552,767.33 paid on or about
the Seventh Amendment Effective Date, all principal payments (whether voluntary
or mandatory) made with respect to the Secured Obligations (as defined in the
Intercreditor Agreement) shall be allocated to the Notes and the Bank
Obligations in accordance with Section 3(b) and 7(a) of the Intercreditor and
Collateral Agency Agreement until the Secured Obligations have been paid in
full, notwithstanding that the events giving rise to the Trigger Event may have
been cured, waived or no longer exist, (b) “Shared Payments” (as defined in the
Intercreditor and Collateral Agency Agreement) shall not include (i) any
payments of interest in respect of the Secured Obligations (as defined in the
Intercreditor and Collateral Agency Agreement) or (ii) any fees in respect of
the Financing Agreements (as defined in the Intercreditor and Collateral Agency
Agreement), which may be paid directly in accordance with the respective
Financing Agreements (as defined in the Intercreditor and Collateral Agency
Agreement) and (c) with the agreement of the Bank Lender Agent, as evidenced by
execution of a payment letter in the form of Exhibit B to this Agreement, the
Company may make such payments as set forth in such payment letter to the extent
that such payment is made in accordance with Sections 3(b) and 7(a) of the
Intercreditor and Collateral Agency Agreement; provided that such agreement is
expressly conditioned upon the continued agreement of such arrangement by the
requisite holders of the Bank Obligations.”
Section 2.02. Paragraph 5H of the Note Agreement shall be and is hereby further
amended by (i) deleting the “and” at the end of clause (xi) thereof and
(ii) renumbering clause (xii) as clause “(xiv)” and by adding the following new
clauses “(xii)” and “(xiii)” in their appropriate numerical order:
“(xii) Repayment Plan —
(a) On or before April 15, 2010, written information, in form and substance
satisfactory to the Required Holders, describing (i) assets anticipated to be
sold and other sources of cash to repay the Notes and the Bank Obligations,
(ii) the anticipated timeline for the sale of such assets or receipt of such
sources of cash, (iii) the anticipated proceeds from such asset sales and cash
sources, and (iv) projected reductions in the principal amount of the Notes and
the Bank Obligations resulting from the expected application of such anticipated
proceeds from such asset sales and cash sources, together with any other
information the Required Holders shall reasonably request in connection
therewith, in each case demonstrating the Company’s ability to repay the Notes
and the Banks Obligations as required pursuant to paragraph 4A (collectively,
the “Repayment Plan”).

 

7



--------------------------------------------------------------------------------



 



(b) On the first Business Day of each calendar month after the delivery of the
Repayment Plan, a written update to any information contained in the Repayment
Plan which shall have changed since the date of delivery of the Repayment Plan
or an update thereto, including information regarding anticipated asset sale
dates, sale terms, the progress of each asset sale, additional assets to be sold
and additional actions to be taken to permanently repay the Notes and the Bank
Obligations as required pursuant to paragraph 4A.
(c) The Company’s covenants and obligations under subsection (a) and (b) of this
paragraph 5H(xii) shall cease and be deemed satisfied upon the delivery to the
Required Holders of a duly executed commitment letter for a refinancing
transaction to permanently repay all Notes and all Bank Obligations in full, and
receipt of informal indications of any rating required with respect to such
refinancing (which may be verbal); provided that the Company’s covenants and
obligations under subsection (a) and (b) of this paragraph 5H(xii) shall be
fully reinstated and binding if such commitment letter is subsequently
terminated or the refinancing transaction contemplated thereby does not
permanently repay all Notes and all Bank Obligations in full by June 30, 2010;
(xiii) Additional Reporting Covenants —
(a) By 4:00 p.m. (Eastern time) each Wednesday, a report of cash and Cash
Equivalent balances as of close of business (Eastern time) on Friday of the
previous week.
(b) By 4:00 p.m. (Eastern time) each Friday, a 13-week rolling cash flow
forecast together with a detailed variance report with respect to the previous
13-week rolling cash flow forecast delivered, which shall be in the form
previously agreed to by the Required Holders and the Company.
(c) On the day that is 30 days following the end of each calendar month, draft
monthly financial statements including balance sheets, statements of income and
statements of shareholders equity, and on the date that is 45 days following the
end of each calendar month, final copies of such monthly financial statements;
(d) A calculation of the Company’s Loan to Value Ratio as of February 28, 2010,
April 30, 2010, June 30, 2010 and September 30, 2010, in each case within 10
Business Days following such date; and”

 

8



--------------------------------------------------------------------------------



 



Section 2.03. Paragraph 5 of the of the Note Agreement shall be and is hereby
further amended by deleting existing paragraphs 5Q and 5R and adding new
paragraphs 5Q, 5R, 5S and 5T in their appropriate alphabetical order to read as
follows:
“5Q. Minimum Cash. The Company will maintain, at all times during the periods
set forth below, cash and Cash Equivalents (exclusive of amounts included
therein with respect to deposits in the Company’s clearing account and other
accounts where the Company is acting as the custodian or in a fiduciary capacity
for the cash and Cash Equivalents maintained in such accounts) at the Company
equal to or greater than the amount set forth opposite thereto:

              Minimum Cash and Cash   Period   Equivalents  
 
       
Seventh Amendment Effective Date through and including June 30, 2010
  $ 25,000,000  
 
       
July 1, 2010 and all times thereafter
  $ 20,000,000  

5R. Minimum Loan to Value Ratio. For each of the following dates on which the
Loan to Value Ratio is greater than the ratio set forth opposite such date, the
Company shall pay a fee to each holder of Notes equal to 0.20% of the aggregate
principal amount of the outstanding Notes held by each such holder, which fee
shall be paid no later than 10 Business Days following such date of
determination:

          Applicable Date   Loan to Value Ratio  
 
       
February 28, 2010
    37 %
 
       
April 30, 2010
    30 %
 
       
June 30, 2010
    28 %
 
       
September 30, 2010
    28 %

5S. Refinancing Transaction. The Company shall use commercially-reasonable
efforts to pursue, negotiate and close on or before June 30, 2010 a refinancing
transaction that will repay in full all outstanding Notes and Bank Obligations.

 

9



--------------------------------------------------------------------------------



 



5T. Refinancing Hurdle Fee. If the Company shall not have repaid in full in cash
all outstanding amounts in respect of all Notes pursuant to paragraph 4 hereof
(including all principal amounts and all accrued interest) on or before June 30,
2010, then on June 30, 2010 the Company shall pay a fee to each holder of Notes
equal to two percent (2.00%) of the aggregate principal amount of the
then-outstanding Notes held by each such holder.”
Section 2.04. Paragraph 6 of the Note Agreement shall be and is hereby amended
by adding new paragraphs 6W, 6X, 6Y, 6Z, 6AA, 6AB and 6AC in their appropriate
alphabetical order to read as follows:
“6W. New Depository Accounts. The Company shall not open any new depository
account, securities account or investment account unless such account shall be
maintained at a bank holding Bank Obligations.
6X. Payment of Other Debt.
(a) Notwithstanding anything to the contrary contained in this Agreement, the
Company shall not make any principal payment to the holders of the Class A Notes
until the Notes and the Bank Obligations have been repaid in full.
(b) The Company shall make no principal payments in respect of the Bank
Obligations unless the Company concurrently makes a ratable payment with respect
to the Notes in accordance with the terms of Sections 3(b) and 7(a) of the
Intercreditor and Collateral Agency Agreement.
(c) The Company shall not, directly or indirectly, (i) make any payments to any
Person not required by a valid and enforceable contract as in effect on the
Seventh Amendment Effective Date or as permitted under the following clause
(ii), nor (ii) enter into any contract requiring payments to be made by the
Company except in the ordinary course of business or as part of the transactions
contemplated by this Agreement, including, without limitation, in furtherance of
a refinancing transaction contemplated hereunder or any transaction contemplated
under the Repayment Plan.
6Y. Amendments to Bank Loan Agreement, etc. After the Seventh Amendment
Effective Date, the Company shall not, without the written consent of the
Required Holders, enter into any amendment of, or modification or supplement to,
the Bank Loan Agreement, or any related agreements, or enter into any other
agreements with the Bank Lenders with respect to the Bank Loan Agreement or any
related agreements, that would have the direct or indirect effect of any of the
following: shortening the date of maturity of any loan or note, increasing the
stated principal amount of any loan or note or adding to such amounts, adding to
or making more onerous the conditions for issuing letters of credit,
accelerating the time or increasing the amount of payment of principal, interest
or other amounts (other than as required herein), increasing the interest rate
or effective interest rate on any Debt (whether by changing a contractual or
default rate, changing a reference or base rate or by changing an interest rate
spread above a reference rate), increasing the amount of or imposing additional
fees or costs, or adding covenants or other restrictions or making more onerous
existing covenants.

 

10



--------------------------------------------------------------------------------



 



6Z. Meetings with Holders of Notes. The Company, NCBFC and their respective
senior management and advisors shall make themselves available for such periodic
meetings as the Required Holders may reasonably request, to take place at
mutually convenient times, in person or by telephone with representatives of the
Required Holders and their attorneys and advisors and any financial or other
advisor or consultant to the Company and NCBFC, to discuss the Company’s and
NCBFC’s business operations and such other matters as such representatives may
reasonably request.
6AA. Contributions to the Thrift. The Company (i) shall not make any voluntary
capital contribution to the Thrift (whether directly or through NCBFC) without
the prior written consent of the Required Holders and (ii) shall,
notwithstanding the limitation in paragraph 5M, be permitted to make a capital
contribution expressly requested in writing by the Office of Thrift Supervision
or other Governmental Authority to the Thrift (whether directly or through
NCBFC) in an aggregate amount up to $10,000,000 without the prior written
consent of the Required Holders so long as, before and after giving effect to
such contribution, no Default or Event of Default shall have occurred or be
continuing.
6AB. No Fees, etc. None of the Company, its Subsidiaries, NCBFC or their
respective Subsidiaries or Affiliates has paid or will pay, directly or
indirectly, any work fee, administrative agent’s fee or any other fee, charge,
increased interest, premium or other consideration to, or has given or will give
any additional security or collateral to, or has shortened or will shorten the
maturity or average life of any Debt or permanently reduced any borrowing
capacity in favor of or for the benefit of, any creditor of the Company, any
creditor of any Affiliate or any agent acting for or on behalf of any such
creditors with respect to the Bank Loan Agreement in connection with or as an
inducement to enter into the Bank Loan Agreement or any amendment of or
forbearance or waiver with respect thereto or similar agreement, other than
(a) the fees and payments described in the amendment to the Bank Loan Agreement
dated as of the Seventh Amendment Effective Date and (b) as permitted by the
Seventh Amendment, in each case payable under the terms of, and as disclosed in,
such amendment to the Bank Loan Agreement, a copy of which shall have been
previously delivered to the holders of the Notes or their counsel.

 

11



--------------------------------------------------------------------------------



 



6AC. Most Favored Lender. On the Seventh Amendment Effective Date, each negative
and affirmative covenant (together with any defined terms and schedules related
thereto) imposed under, or in connection with, the Bank Loan Agreement is hereby
incorporated into this Agreement and shall apply as if fully set forth herein.
If, after the Seventh Amendment Effective Date, any holder of Bank Obligations
or other holder of Debt of the Company or any Subsidiary (a) imposes any
additional negative or affirmative covenant or event of default (including by
amendment of an existing negative or affirmative covenant or event of default,
by waiver or consent or otherwise) that is more restrictive on the Company or
any Subsidiary (or more favorable to such holder of Bank Obligations or other
holder of Debt) than the covenants or events of default contained in this
Agreement, (b) increases the amount of any fees, interest and/or other economic
consideration to any holder of Bank Obligations or other holder of Debt, or
(c) adds additional fees, interest and/or other economic consideration to any
holder of Bank Obligations or other holder of Debt, then the Company shall
promptly notify holders of the Notes and (irrespective of such notification)
this Agreement shall be deemed to be amended automatically to incorporate such
additional, more restrictive or more favorable covenant, event of default or
other provision (together with any defined terms and schedules related thereto)
as of such date. Notwithstanding the foregoing, (y) the subsequent amendment,
modification, release or termination of any such covenant, event of default or
other provision in such other document or agreement shall not operate to amend,
modify, release or terminate such covenant, event of default, additional fees,
interest or other economic consideration or other provision as incorporated into
this Agreement pursuant hereto without the consent of the Required Holders and
(z) no provision shall be incorporated by reference herein to the extent that it
would be more favorable to the Company, or less favorable to the holders of the
Notes, than any provision of this Agreement that would be operative absent such
incorporation.”
Section 2.05. Paragraph 6 of the Note Agreement shall be and is hereby amended
by deleting paragraphs 5D (Maintenance of Consolidated Adjusted Net Worth and
Consolidated Effective Net Worth), 5L (Required Investments), 6E (Limitations on
Debt), 6H (Consolidated Earnings Available for Fixed Charges), 6Q (Asset
Quality), 6R (Return on Average Assets), and 6V (Cash and Cash Equivalent
Requirement) in their entirety and inserting the phrase “[intentionally
omitted]” in lieu thereof.
Section 2.06. Paragraph 6 of the Note Agreement shall be and is hereby amended
by adding the following as new paragraphs 6AD and 6AE in their appropriate
alphabetical order to read as follows:
“6AD. Restricted Payments. The Company shall not, directly or indirectly,
declare, order, make or set apart any sum for or pay any Restricted Payment
except for Patronage Dividends and other dividends, in each case payable by the
Company solely in common stock of the Company.
6AE. Investments. The Company and the Guarantor shall not make any of the
Restricted Investments permitted to be made pursuant to clauses (p) and (q) of
the definition of Restricted Investments.

 

12



--------------------------------------------------------------------------------



 



Section 2.07. Paragraph 7A(i) of the Note Agreement shall be and is hereby
amended in its entirety to read as follows:
“(i) Principal or Yield-Maintenance Amount Payments - the Company fails to make
any payment of principal or Yield-Maintenance Amount on any Note on or before
the date such payment is due, and, solely with respect to any mandatory
prepayment of principal that may be due on September 30, 2010 pursuant to
paragraph 4A, such failure shall continue for a period of 30 days following the
due date thereof;”
Section 2.08. Paragraph 10B of the Note Agreement shall be and is hereby amended
by inserting the following new defined terms in proper alphabetical order:
““Bank Obligations” shall mean the obligations in favor of the Bank Lenders
pursuant to the Bank Loan Agreement.”
““Excess Cash” shall mean, at any time of determination, cash and Cash
Equivalents of the Company as of such date of determination as reflected in the
Company’s financial records (exclusive of amounts included therein with respect
to deposits in the Company’s clearing account and other accounts where the
Company is acting as the custodian or in a fiduciary capacity for the cash and
Cash Equivalents maintained in such accounts) in excess of (i) $50,000,000 at
any time on or before June 30, 2010 or (ii) $45,000,000 at any time on or after
July 1, 2010.”
““Excess Cash Payment Date” shall have the meaning provided in paragraph 4G.”
““Excess Cash Determination Date” shall have the meaning provided in paragraph
4G.”
““Loan to Value Ratio” shall mean, as of any date of determination, the ratio of
(i) the sum of, measured as of such date of determination, (a) the aggregate
amount of Obligations plus (b) the aggregate amount of Revolving Credit Exposure
(as defined in and with respect to the Bank Loan Agreement) to (ii) the sum of,
measured as of such date of determination, (a) the aggregate unpaid principal
amount of all Performing Loans plus (b) the Company’s unrestricted cash and Cash
Equivalents (exclusive of amounts included therein with respect to deposits in
the Company’s clearing account and other accounts where the Company is acting as
the custodian or in a fiduciary capacity for the cash and Cash Equivalents
maintained in such accounts).”
““Performing Loans” shall mean each outstanding loan, lease financing receivable
and letters of credit (including participations in loans, lease financing
receivables and letters of credit) held, or issued with respect to letters of
credit, by the Company which is not a Nonperforming Loan and is not “risk rated”
worse than 6 in accordance with the Company’s internal policies and procedures
in existence on the Seventh Amendment Effective Date, consistently applied.”
““Seventh Amendment” shall mean that certain Seventh Amendment and Limited
Waiver to the Note Purchase and Uncommitted Master Shelf Agreement and Amendment
to Notes, dated as of February 23, 2010, by and among the Company and the
Noteholders party thereto.”

 

13



--------------------------------------------------------------------------------



 



““Seventh Amendment Effective Date” shall mean the date that the Seventh
Amendment becomes effective in accordance with the terms thereof.”
Section 2.09. Paragraph 10B of the Note Agreement shall be and is hereby amended
by deleting each of the following existing defined terms and, in each case,
inserting the following replacement defined terms in their respective places:
““Pro Rata Percentage” means, in respect of any Specified Event Proceeds, the
amount expressed as a percentage equal to (a) the aggregate principal amount of
Notes outstanding (other than any Notes held by the Company or any Affiliate of
the Company) divided by (b) the sum of (i) such principal amount of Notes then
outstanding plus (ii) the sum of (A) the aggregate outstanding principal amount
of all Bank Lenders’ Revolving Loans and (B) the aggregate amount of L/C
Exposures, in each case, as of the date such Specified Event Proceeds are
received by the Company. Any amount allocated to the L/C Exposure shall be held
by the Collateral Agent (or the Bank Lender Agent if the Collateral Agent is not
then in place) in a cash collateral account for the benefit of the Bank Lenders
and the holders of the Notes. Amounts held in the cash collateral account may be
used to pay any L/C Disbursement but solely to the amount which would have been
paid if the amount of such L/C Disbursement was outstanding on the date the
applicable Specified Event Proceeds was received by the Company. In the event
that any amount of L/C Exposure is terminated or cancelled an amount held in the
cash collateral account shall be paid to the holders of the Notes and the Bank
Lenders assuming that such amount of L/C Exposure cancelled or terminated was
not included in the calculation of Pro Rata Percentage on the such Specified
Event Proceeds were received by the Company. For purposes of this definition,
capitalized terms not otherwise defined herein shall have the meanings ascribed
to them as set forth in the Bank Loan Agreement as in effect as of the Seventh
Amendment Effective Date.”
““Repayment Plan” shall have the meaning set forth in clause (xii) of paragraph
5H.”
““Specified Event Proceeds” means, (a) Net Cash Sale Proceeds from Asset Sales
(other than sales or other disposition for fair market value of obsolete or worn
out equipment or other assets not necessary for operations disposed of in the
ordinary course of business in an aggregate amount not to exceed $50,000 after
the Seventh Amendment Effective Date) to the extent that the Company has Excess
Cash (for purposes of determining the amount of Excess Cash for purposes of this
clause (a), Excess Cash shall be determined as of the close of business on the
Friday immediately prior to receipt of such Net Cash Sale Proceeds, and adjusted
(x) to give pro forma effect to the receipt of such Net Cash Sale Proceeds and
(y) to give effect to the payment of Excess Cash included in such measurement
and paid prior to the date of receipt of such Net Cash Sale Proceeds); (b) the
Net Cash Equity Issuance Proceeds of the Company or any Subsidiary (other than
Net

 

14



--------------------------------------------------------------------------------



 



Cash Equity Issuance Proceeds (i) that are subject to mandatory repayment
pursuant to any requirements governing the Class A Notes or (ii) that NCBFC or
the Thrift, as applicable, receives pursuant to its participation in the Capital
Purchase Program); (c) the Net Cash Debt Issuance Proceeds of the Company or any
Subsidiary (other than Net Cash Debt Issuance Proceeds that are subject to
mandatory repayment pursuant to any requirements governing the Class A Notes);
or (d) the cash proceeds in excess of $10,000,000 in the aggregate in any fiscal
year received from Casualty Events by the Company or any of its Subsidiaries
which have not been reinvested by the Company or such Subsidiary, as applicable,
within 365 days of receipt of such proceeds in the repair or replacement of the
property so damaged, destroyed or taken (unless an Event of Default has occurred
and is continuing, all such proceeds shall, unless the Required Holders consent
otherwise, be Specified Event Proceeds). For purposes of this definition,
capitalized terms not otherwise defined herein shall have the meanings ascribed
to them as set forth in the Bank Loan Agreement as in effect as of the Seventh
Amendment Effective Date.”
Section 2.10. Paragraph 10B of the Note Agreement shall be and is hereby further
amended by deleting clause (d) of the defined term “Permitted Proceeds
Application” and inserting the following replacement clause (d) in its place:
“(d) the repayment of Debt in accordance with the terms hereof.”
Section 2.11. Paragraph 10B of the Note Agreement shall be and is hereby further
amended by deleting the defined term “Liquidity Amount”.
Section 3. Limited Waiver.
At the request of the Company, but subject to the satisfaction of the conditions
precedent set forth in Section 4 below, the Noteholders hereby waive any Events
of Default arising or existing solely as the result of the Specified Defaults.
The Company acknowledges and agrees that the limited waiver contained in the
foregoing sentence shall not be deemed to be or constitute a consent to any
future action or inaction on the part of the Company, shall not waive or amend
(or be deemed to be or constitute a waiver of or amendment to) any other
covenant, term or provision in the Note Agreement or any of the other
Transaction Documents, and shall not hinder, restrict or otherwise modify the
rights and remedies of the Noteholders following the occurrence of any other
Default or Event of Default under the Note Agreement or any other Transaction
Document.
Section 4. Conditions to Effectiveness of This Seventh Amendment.
This Seventh Amendment (and the amendments and limited waiver contained herein)
shall become effective as of the date (the “Seventh Amendment Effective Date”)
when each and every one of the following conditions shall have been satisfied:
(a) executed counterparts of this Seventh Amendment, duly executed by the
Company and all holders of the Notes, shall have been delivered to the
Noteholders;

 

15



--------------------------------------------------------------------------------



 



(b) the representations and warranties of the Company set forth in Section 7
hereof are true and correct on and with respect to the date hereof;
(c) the Noteholders shall have received evidence of the effectiveness (including
fully executed copies) of an amendment and waiver duly executed by the Majority
Banks (as defined in the Credit Agreement as in effect on the Seventh Amendment
Effective Date) pursuant to which the parties thereto amend the applicable terms
and provisions of the Credit Agreement consistent with the amendments herein to
the extent applicable to the Credit Agreement and waive any default and/or event
of default arising under the Credit Agreement;
(d) the Noteholders shall have received evidence, in form and substance
satisfactory to them, that as of the date hereof, the aggregate principal amount
of the Notes and the obligations of the Company in respect of the Credit
Agreement are equal to $98,000,000;
(e) the Noteholders shall have received a principal payment of $3,552,767.33
plus interest accrued on such principal amount, on the Seventh Amendment
Effective Date, such payment not subject to the sharing provisions of the
Intercreditor and Collateral Agency Agreement as agreed by the Banks, the
Company and the holders of the Notes;
(f) the Company shall have paid all reasonable and documented fees, costs and
expenses incurred in connection with this Agreement and any other Transaction
Documents that have been invoiced and are required to be paid hereunder or under
the Note Agreement (including, without limitation, legal fees and expenses) or
an engagement letter and that have been presented to the Company prior to the
Effective Date; and
(g) the Noteholders shall have received such additional documents or
certificates with respect to legal matters or corporate or other proceedings
related to the transactions contemplated hereby as may be reasonably requested
by the Noteholders.
Section 5. Reserved.
Section 6. Release by the Company and NCBFC.
Effective on the Seventh Amendment Effective Date, each of the Company and NCBFC
hereby waives, releases, remises and forever discharges each holder of Notes and
each of their respective Affiliates, and each of the officers, directors,
employees, and professionals of each such Person and their respective Affiliates
(collectively, the “Releasees”), from any and all claims, demands, obligations,
liabilities, causes of action, damages, losses, costs and expenses of any kind
or character, known or unknown, past or present, liquidated or unliquidated,
suspected or unsuspected, which the Company or NCBFC ever had from the beginning
of the world, now has or might hereafter have against any such Releasee which
relates, directly or indirectly to the Note Agreement, any other Transaction
Document, or to any acts or omissions of any such Releasee relating to the Note
Agreement or any other Transaction Document, except for the duties and
obligations expressly set forth in this Agreement or with respect to any act or
omission that is taken or occurs after the Seventh Amendment Effective Date.

 

16



--------------------------------------------------------------------------------



 



Section 7. Representations and Warranties of the Company.
Section 7.01. To induce the Noteholders to execute and deliver this Seventh
Amendment (which representations shall survive the execution and delivery of
this Seventh Amendment), the Company represents and warrants to the Noteholders
that:
(a) the Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and the Company
has the corporate power and authority to execute and deliver this Seventh
Amendment and to perform the provisions hereof and the provisions of the Note
Agreement, as amended by this Seventh Amendment;
(b) this Seventh Amendment has been duly authorized by all necessary corporate
action on the part of the Company, and this Agreement constitutes a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law);
(c) the Note Agreement, as amended by this Seventh Amendment, constitutes a
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law);
(d) the execution, delivery and performance by the Company of this Seventh
Amendment, and compliance by the Company with the terms and provisions of the
Note Agreement, as amended by this Seventh Amendment: (i) will not contravene
any provision of any law, statute, rule or regulation or any order, writ,
injunction or decree of any court or Governmental Authority, (ii) will not
conflict with or result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of the Company or any of its Subsidiaries pursuant to the
terms of any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other agreement, contract or instrument, to which the Company
or any of its Subsidiaries is a party or by which it or any of its property or
assets is bound or to which it may be subject or (iii) will not violate any
provision of the charter documents of the Company;

 

17



--------------------------------------------------------------------------------



 



(e) no consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution or delivery by the Company of this Seventh Amendment or performance by
the Company of the Note Agreement, as amended by this Seventh Amendment;
(f) no Default or Event of Default shall exist immediately after giving effect
to this Seventh Amendment;
(g) all the representations and warranties contained in Paragraph 8 of the Note
Agreement are true and correct in all material respects with the same force and
effect as if made by the Company on and as of the date hereof (except to the
extent that such representations and warranties relate expressly to an earlier
date, in which case such representations and warranties were true and correct as
of such earlier date); and
(h) no Financial Institution Subsidiary has violated any applicable regulatory
restrictions on dividends, it being acknowledged by the parties that
restrictions on the payment of dividends imposed solely pursuant to the Capital
Purchase Program shall not be deemed to be a violation of this representation.
Section 8 Miscellaneous.
Section 8.01. No Further Amendments; Ratification of Liability. Except as
expressly amended hereby, the Note Agreement and each of the other Transaction
Documents shall remain in full force and effect in accordance with their
respective terms. The Company hereby ratifies, confirms and reaffirms its
liabilities, its payment and performance obligations (contingent or otherwise)
and its agreements under the Note Agreement and the other Transaction Documents,
all as amended by this Seventh Amendment. The Banks’ agreement to the terms of
this Seventh Amendment or any other amendment of the Note Agreement or any other
Transaction Document shall not be deemed to establish or create a custom or
course of dealing among the Company or the Banks, or any of them. This Seventh
Amendment shall be deemed to be a “Transaction Document” for all purposes under
the Note Agreement.
Section 8.02. No Waiver; References to the Note Agreement. Except as expressly
provided herein, nothing contained herein shall be deemed to constitute a waiver
of compliance with any term or condition contained in the Note Agreement or any
of the other Transaction Documents. The Noteholders expressly reserve all
rights, privileges and remedies under the Transaction Documents. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law. Each reference
to the Note Agreement in any of the Transaction Documents (including the Note
Agreement) shall be deemed to be a reference to the Note Agreement, as amended
by this Seventh Amendment.
Section 8.03. Benefits. This Seventh Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective permitted
successors and assigns. This Seventh Amendment is solely for the benefit of the
Company and the holders of the Notes and no term or provision hereof shall be
deemed to confer any benefit or rights on any other Person.

 

18



--------------------------------------------------------------------------------



 



Section 8.04. Expenses. The Company agrees to reimburse the holders of the Notes
on demand for all reasonable costs and expenses (including, without limitation,
attorneys’ fees) incurred by such parties in negotiating, documenting and
consummating this Seventh Amendment, the Security Documents, the other documents
referred to herein, and the transactions contemplated hereby and thereby.
Section 8.05. Severability. In case any provision of or obligation under this
Seventh Amendment shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
Section 8.06. Headings. Headings and captions used in this Seventh Amendment are
included for convenience of reference only and shall not be given any
substantive effect.
Section 8.07. GOVERNING LAW. THIS SEVENTH AMENDMENT SHALL, PURSUANT TO NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
Section 8.08. WAIVER OF JURY TRIAL. THE COMPANY AND THE NOTEHOLDERS HEREBY
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS SEVENTH AMENDMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
Section 8.09. Further Assurances. The Company and NCBFC will cooperate with the
holders of the Notes and execute such further instruments and documents as the
holders of the Notes shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Agreement.
Section 8.10. Counterparts; Integration. This Seventh Amendment may be executed
and delivered via electronic transmission (facsimile, e-mail, etc.) with the
same force and effect as if an original were executed and may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures hereto were upon the same instrument. This Seventh
Amendment constitutes the entire agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersede any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

 

19



--------------------------------------------------------------------------------



 



            NATIONAL CONSUMER COOPERATIVE BANK
      By:           Name:         Title:         NCB FINANCIAL CORPORATION
      By:           Name:         Title:      

 

 



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

                          2009 NOTEHOLDERS:    
 
                        THE PRUDENTIAL INSURANCE COMPANY OF AMERICA    
 
                   
 
  By:                                       Name:             Title: Vice
President    
 
                        PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY    
    By:   Prudential Investment Management, Inc.,             as investment
manager    
 
                   
 
      By:                              
 
          Name:                 Title: Vice President
 
                        FARMERS NEW WORLD LIFE INSURANCE COMPANY         By:  
Prudential Private Placement Investors,             L.P. (as Investment Advisor)
            By:   Prudential Private Placement Investors,                 Inc.
(as its General Partner)    
 
                   
 
          By:        
 
             
 
   
 
              Name:                     Title: Vice President
 
                        GIBRALTAR LIFE INSURANCE CO., LTD.         By:  
Prudential Private Placement Investors,             L.P.   (as Investment
Advisor)             By:   Prudential Private Placement Investors,              
  Inc. (as its General Partner)    
 
                   
 
          By:        
 
             
 
   
 
              Name:                     Title: Vice President

 

 



--------------------------------------------------------------------------------



 



                      2010 NOTEHOLDERS:    
 
                    THE PRUDENTIAL INSURANCE COMPANY OF AMERICA    
 
               
 
  By:                          
 
      Name:             Title: Vice President
 
                    PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY        
By:   Prudential Investment Management, Inc.,             as investment manager
   
 
               
 
      By:                        
 
          Name:                 Title: Vice President

 

 



--------------------------------------------------------------------------------



 



                          PHYSICIANS MUTUAL INSURANCE COMPANY         By:  
Prudential Private Placement Investors,             L.P. (as Investment Advisor)
            By:   Prudential Private Placement Investors,                 Inc.
(as its General Partner)    
 
                   
 
          By:        
 
             
 
   
 
              Name:                 Title: Vice President
 
                        MTL INSURANCE COMPANY         By:   Prudential Private
Placement Investors,             L.P. (as Investment Advisor)             By:  
Prudential Private Placement Investors,                 Inc. (as its General
Partner)    
 
                   
 
          By:        
 
             
 
   
 
              Name:                 Title: Vice President
 
                        TIME INSURANCE COMPANY         By:   Prudential Private
Placement Investors,             L.P. (as Investment Advisor)             By:  
Prudential Private Placement Investors,                 Inc. (as its General
Partner)    
 
                   
 
          By:        
 
             
 
   
 
              Name:                 Title: Vice President
 
                        AMERICAN BANKERS INSURANCE COMPANY OF FLORIDA, INC.    
    By:   Prudential Private Placement Investors,             L.P. (as
Investment Advisor)             By:   Prudential Private Placement Investors,  
              Inc. (as its General Partner)    
 
                   
 
          By:        
 
             
 
   
 
              Name:                 Title: Vice President

 

 



--------------------------------------------------------------------------------



 



Exhibit A-1
NATIONAL CONSUMER COOPERATIVE BANK
SHELF NOTE

     
No. R-[_____]
   
ORIGINAL PRINCIPAL AMOUNT:
  $[                    ]
ORIGINAL ISSUE DATE:
  December 28, 2006
INTEREST RATE:
  Applicable Rate (as defined herein below)
INTEREST PAYMENT DATES:
  Monthly on the first Business Day of each month
FINAL MATURITY DATE:
  December 15, 2010
PRINCIPAL INSTALLMENT DATES AND AMOUNTS:
  Payable in full on scheduled Final Maturity Date and as otherwise set forth in
the Note Agreement.
SECURITY NUMBER:
  63556*BV7

FOR VALUE RECEIVED, NATIONAL CONSUMER COOPERATIVE BANK (the “Company”), a
corporation organized and existing under the laws of the United States, hereby
promises to pay to [                    ], or registered assigns, the principal
sum of [                    ] DOLLARS on December 15, 2010, with interest
(computed on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest is payable) (a) on the unpaid balance thereof at the
Interest Rate per annum specified above, payable on each Interest Payment Date
specified above and on the Final Maturity Date specified above, commencing with
the Interest Payment Date next succeeding the date hereof, until the principal
hereof shall have become due and payable, and (b) on and after any Event of
Default, on all amounts owing hereunder, including all principal and any overdue
payment of interest, payable on each Interest Payment Date as aforesaid (or, at
the option of the registered holder hereof, on demand), at a rate per annum from
time to time equal to the greater of (i) three percent (3%) in excess of the
interest rate in effect pursuant to the preceding clause (a) or (ii) the rate of
interest publicly announced by Bank of New York from time to time in New York
City as its Prime or Base Rate.
For purposes of this Note, “Applicable Rate” means, at any time, 13.5% per
annum.
Payments of principal of, and interest on, this Note are to be made at the main
office of Bank of New York in New York City or at such other place as the holder
hereof shall designate to the Company in writing, in lawful money of the United
States of America.
This Note is one of a series of Notes (herein called the “Notes”) issued
pursuant to a Note Purchase and Uncommitted Master Shelf Agreement (as amended
and as the same may from time to time be amended, restated, modified or
supplemented, the “Agreement”), originally dated as of December 28, 2001,
between the Company, The Prudential Insurance Company of America, and such other
Purchasers as may become parties thereto from time to time, and is entitled to
the benefits thereof. As provided in the Agreement, this Note is subject to
certain required prepayments and the Company is permitted to make optional
prepayments, in whole or from time to time in part on the terms specified in the
Agreement.

 

 



--------------------------------------------------------------------------------



 



This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
shall not be affected by any notice to the contrary.
In case an Event of Default, as defined in the Agreement, shall occur and be
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner and with the effect provided in the Agreement.
This Note is intended to be performed in the State of New York and shall be
construed and enforced in accordance with the law of such State.

            NATIONAL CONSUMER COOPERATIVE BANK
      By:           Name:           Title:           By:           Name:        
  Title:        

 

 



--------------------------------------------------------------------------------



 



Exhibit A-2
NATIONAL CONSUMER COOPERATIVE BANK
SHELF NOTE

     
No. R-[_____]
   
ORIGINAL PRINCIPAL AMOUNT:
  $[                    ]
ORIGINAL ISSUE DATE:
  December 28, 2005
INTEREST RATE:
  Applicable Rate (as defined herein below)
INTEREST PAYMENT DATES:
  Monthly on the first Business Day of each month
FINAL MATURITY DATE:
  December 15, 2010
PRINCIPAL INSTALLMENT DATES AND AMOUNTS:
  Payable in full on scheduled Final Maturity Date and as otherwise set forth in
the Note Agreement.
SECURITY NUMBER:
  63556*BV7

FOR VALUE RECEIVED, NATIONAL CONSUMER COOPERATIVE BANK (the “Company”), a
corporation organized and existing under the laws of the United States, hereby
promises to pay to [                    ], or registered assigns, the principal
sum of [                    ] DOLLARS on December 15, 2010, with interest
(computed on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest is payable) (a) on the unpaid balance thereof at the
Interest Rate per annum specified above, payable on each Interest Payment Date
specified above and on the Final Maturity Date specified above, commencing with
the Interest Payment Date next succeeding the date hereof, until the principal
hereof shall have become due and payable, and (b) on and after any Event of
Default, on all amounts owing hereunder, including all principal and any overdue
payment of interest, payable on each Interest Payment Date as aforesaid (or, at
the option of the registered holder hereof, on demand), at a rate per annum from
time to time equal to the greater of (i) three percent (3%) in excess of the
interest rate in effect pursuant to the preceding clause (a) or (ii) the rate of
interest publicly announced by Bank of New York from time to time in New York
City as its Prime or Base Rate.
For purposes of this Note, “Applicable Rate” means, at any time, 13.5% per
annum.
Payments of principal of, and interest on, this Note are to be made at the main
office of Bank of New York in New York City or at such other place as the holder
hereof shall designate to the Company in writing, in lawful money of the United
States of America.
This Note is one of a series of Notes (herein called the “Notes”) issued
pursuant to a Note Purchase and Uncommitted Master Shelf Agreement (as amended
and as the same may from time to time be amended, restated, modified or
supplemented, the “Agreement”), originally dated as of December 28, 2001,
between the Company, The Prudential Insurance Company of America, and such other
Purchasers as may become parties thereto from time to time, and is entitled to
the benefits thereof. As provided in the Agreement, this Note is subject to
certain required prepayments and the Company is permitted to make optional
prepayments, in whole or from time to time in part on the terms specified in the
Agreement.

 

 



--------------------------------------------------------------------------------



 



This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
shall not be affected by any notice to the contrary.
In case an Event of Default, as defined in the Agreement, shall occur and be
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner and with the effect provided in the Agreement.
This Note is intended to be performed in the State of New York and shall be
construed and enforced in accordance with the law of such State.

            NATIONAL CONSUMER COOPERATIVE BANK
      By:           Name:           Title:           By:           Name:        
  Title:        

 

 



--------------------------------------------------------------------------------



 



Exhibit B

 

Exhibit B 



--------------------------------------------------------------------------------



 



TO:  
ADMINISTRATIVE AGENT (as defined below)
c/o SunTrust Banks, Inc.
Mail Code NA-TN-1982
401 Commerce Street
Suite 2500
Nashville, TN 37219
Attn: Samuel M. Ballesteros
Senior Vice President

NOTEHOLDERS (as defined below)
c/o The Prudential Insurance Company
Three Gateway Center
7th Floor
Newark, NJ 07102-4069
United States of America
Attn: Paul Procyk

Re:  
Prepayment of $                    

Ladies and Gentlemen:
Reference is hereby made to that certain (a) Credit Agreement, dated as of
May 1, 2006 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among National Consumer Cooperative
Bank, D/B/A National Cooperative Bank (“Borrower”), the lenders party thereto
from time to time (collectively, the “Banks”), the other agents party thereto
and SunTrust Bank (“SunTrust”), as administrative agent (in such capacity,
“Administrative Agent”), (b) Note Purchase and Uncommitted Master Shelf
Agreement, dated as of December 28, 2001 (as amended, restated, supplemented or
otherwise modified from time to time, the “Note Agreement”), by and among the
Borrower and each of the institutional investors signatory thereto (the
“Noteholders”), and (c) Intercreditor and Collateral Agency Agreement, dated as
of April 30, 2009 (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among SunTrust, in its capacity as
collateral agent, SunTrust, in its capacity as Administrative Agent, and the
Noteholders. Capitalized terms used herein but not otherwise defined shall have
the meaning ascribed to such terms in the Credit Agreement or the Note
Agreement, as applicable.

 

 



--------------------------------------------------------------------------------



 



Borrower has offered payment of $_____ as a prepayment of principal, plus
accrued and unpaid interest thereon through the date hereof in an amount of
$_____, (collectively, the “Payment”). The Payment shall be allocated as
follows:
(i) to the Banks in the amount of $_____ in respect of principal plus $_____ in
respect of accrued interest thereon;
(ii) to the 2009 Noteholders (as defined in the Intercreditor Agreement) in the
amount of $_____ in respect of principal plus $_____ in respect of accrued
interest thereon; and
(iii) to the 2010 Noteholders (as defined in the Intercreditor Agreement) in the
amount of $_____ in respect of principal plus $_____ in respect of accrued
interest thereon.
By acceptance of the payment described herein, the Administrative Agent and the
Noteholders agree that, notwithstanding anything to the contrary contained in
the Intercreditor Agreement, the allocation of the Payments shall not constitute
“Shared Payments” (as defined in the Intercreditor Agreement).
This payment letter shall be effective as of the date set forth above only upon
the execution and delivery hereof by the Borrower. Borrower hereby acknowledges,
confirms and agrees that Borrower shall pay to Administrative Agent and the
Noteholders all reasonable and documented costs, fees, expenses and charges of
every kind in connection with the preparation, negotiation, execution and
delivery of this payment letter and any document and instrument relating hereto.
This payment letter shall be determined under, governed by and construed in
accordance with the laws of the State of New York, excluding choice of law
principles of the law of such State that would require the application of the
laws of a jurisdiction other than such State.
[remainder of page intentionally left blank]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Borrower has executed this payment letter as of the date
first above written.

            NATIONAL CONSUMER COOPERATIVE BANK, as Borrower
      By:           Name:           Title:           Consented to pursuant to
Paragraph 4H of the Note Agreement and Section 10.19 of the Credit Agreement:

SUNTRUST BANK, as Collateral Agent
      By:           Name:           Title:        

 

 